Citation Nr: 1746778	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  06-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a skin condition, to include bumps on the legs, head, forehead, and other parts of the body.

5.  Entitlement to service connection for a stress reaction/personality disorder.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1999.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In a September 2004 rating decision, the RO denied entitlement to service connection for MS.  In a September 2006 rating decision, the RO denied entitlement to service connection for back pain, a stress reaction/personality disorder, bilateral hearing loss, headaches, trouble sleeping, a hip dislocation, and a skin condition.  

The Veteran requested a hearing before the Board.  See August 2006 Form VA 9.   However, in November 2006, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

In October 2011, the Board remanded the Veteran's MS claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.

Since the AOJ issued the March 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

The issues of entitlement to service connection for a back disability, a stress reaction/personality disorder, bilateral hearing loss, headaches, a sleep disorder, a hip disability, and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has MS.


CONCLUSION OF LAW

The criteria for service connection for MS have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was last afforded a VA examination in March 2016.  The Board has carefully reviewed the VA examination of record and finds that the opinion, along with the other evidence of record, is adequate for rating purposes.  

As noted in the Introduction, the Board last remanded the claim in October 2011.  In pertinent part, the Board instructed the AOJ to: (1) obtain any VA treatment reports; (2) schedule the Veteran to undergo an examination by a medical doctor to determine the nature, severity, and etiology of any neurological disorder that may be present; (3) obtain a medical opinion as to whether the Veteran has MS; and (4) readjudicate the claim.  

The AOJ ascertained that the Veteran did not show for his scheduled December 2011 VA neurological examination.  In March 2016, the Veteran obtained a new examination addressing whether he had MS.  After thoroughly reviewing the Veteran's case file and applying current medical principles, the examiner determined that the Veteran did not have MS during the appellate period and provided a detailed rationale to support his conclusion.  See March 2016 VA examination.  The AOJ readjudicated the claim in a March 2016 supplemental statement of the case (SSOC).  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2017).

II.  Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under  38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

MS is a disease specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a); thus, such a disability is subject to presumptive service connection.  Accordingly, service connection may be granted on a presumptive basis for MS if it is shown to be manifest to a degree of 10 percent or more within seven years following the Veteran's separation from active military service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).
 
As a preliminary matter, the Veteran submitted his claim of entitlement to service connection for MS in March 2004.  In his claim, the Veteran stated that he did not serve in the Persian Gulf; his DD-214 lists "0" foreign or sea service.  See March 2004 VA Form 21-526 and DD-214.  In support of his claim, the Veteran submitted a medical opinion indicating that he was diagnosed with MS on December 12, 2003, and that the disorder was at least as likely as not related to an injury or event occurring during the Veteran's military service.  See August 2006 Dr. O.B. medical opinion.  Additional explanation, in different handwriting from the physician's signature, indicated that the Veteran's MS was diagnosed within seven years of service separation.  There is no other indication in the record that the Veteran has a current diagnosis of MS, other than second hand references in the Veteran's various psychiatric reports based on his subjectively provided history.  The Board notes that the RO sent the Veteran a letter in December 2006 requesting that he return an authorization form in order to obtain records from Dr. O.B. in connection with the August 2006 medical opinion and to obtain other records related to the Veteran's care.  The Veteran failed to sign or complete that form.  Further, the latest VA examiner opines that the Veteran has not had MS during the appellate period.  See March 2016 VA examination.   

As such, the crux of this case hinges on whether the Veteran has MS.  The Veteran was last afforded a VA examination in March 2016 attempting to answer this question.  

At the March 2016 VA examination, the examiner took a thorough medical history documenting the Veteran's complaints and symptoms.  The examiner noted that the Veteran did not report any recent trouble with MS symptoms.  Further, the Veteran stated that his last "attack" occurred before November 2010; since then, the Veteran denied experiencing any visual or balance difficulties.  See March 2016 VA examination.  In response to Dr. O.B.'s opinion, the examiner stated that "there is no documentation of lesions in the white matter of the brain or documented attacks of numbness or vision loss specifically [diagnosed] as [MS]."  Id.  The examiner also determined that the Veteran had visual loss in his right eye from childhood "not related to MS."  As a result, the examiner opined that the Veteran did not meet the requirement for a diagnosis of MS under the McDonald Criteria based on no hard signs of any weakness or atrophy, only one possible attack, and no ongoing symptoms.  Id.

As to credibility, the VA examiner noted that "in the past, the Veteran has stated to medical professionals that he was boarded out of the [Armed Forces] after 5 years [of] service for MS.  Review of the record does not support this claim in that the Veteran served less than 2 years and was discharged due to personality disorder per the separation [examination] of record."  See March 2016 VA examination.  Importantly, the examiner stated that "in the past, [the] Veteran has been diagnosed with schizophrenia [paranoia] and malingering during a forensic neuropsychology evaluation after [the Veteran] was arrested for robbery."  Id.   

The Board finds that the evidence does not warrant service connection for MS.  The Veteran contends that his MS relates to or commenced during service.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to testify as to whether he has MS.  The medical opinions of record in that regard are conflicting, with doctor O.B. stating that the Veteran has MS and the latest VA examination of record rejecting said notion.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In applying the Nieves-Rodriguez criteria to the conflicting medical opinions, the VA examiner is shown to have reviewed the medical record and to be fully informed of the medical history; the medical history relied upon by Dr. O.B. is less certain, as she did not review the Veteran's claims file.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The medical opinion provided by the VA examiner in March 2016 contained detailed clinical rationale showing why the Veteran did not have MS.  By comparison, Dr. O.B. offered an essentially conclusory opinion, with minimal supporting rationale.  In sum, the Board finds the opinion of the VA examiner to be better-supported and accordingly more probative than the opinion of Dr. O.B. 

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for MS.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim for entitlement to service connection for MS because the evidence of record is not in equipoise.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for MS is denied.  


REMAND

In a September 2006 rating decision, the Nashville RO denied the claims of entitlement to service connection for back pain, a stress reaction/personality disorder, bilateral hearing loss, headaches, trouble sleeping, a hip dislocation, and a skin condition.  

The Veteran filed a letter entitled "Notice of Disagreement" to inform VA that he "disagree[d] with all the rating decisions contained in the letter dated Sept. 19th, 2006."  See October 2006 Notice of Disagreement (NOD).  The Board recognizes that claimants must now submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing an NOD.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate an NOD is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's notice of disagreement was received before that date, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted an NOD as to the issues described above. 

Because the NOD placed the issues in appellate status, the matters must be remanded for the originating agencies to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41(1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC), and notify the Veteran and his representative of his appellate rights.  The Veteran and his representative should be informed of the requirements to perfect an appeal.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.
 










The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


